DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 11/08/2021.
In the instant Amendment, claims 19-20 have been amended; claims 1, 14, and 19 are independent claims.  Claims 1-21 have been examined and are pending.  This Action is made Final.
Response to Arguments
The rejection of claims 1-21 under 35 U.S.C. § 101 is withdrawn as the claims have been amended.
The rejection of claim 20 under 35 U.S.C. § 112 (b) is withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 11/08/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments in regards to claim 14: “Kim does not teach or suggest the at least one neuron of the claim. It should also be noted that based on a keyword search Kim does not mention neurons or neural networks. As such, this claim element is not present in Kim, and hence is lackinq from the combination as a whole. Thus, the Office Action's proposed combination does not have all of the elements of claim 14, and, as such, independent claim 14 is allowable over the proposed combination under 35 U.S.C. §103.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Carlson, in combination with Mercaldi-Kim (Hereinafter “Kim”) does teach ‘at least one neuron’).  Paragraph [0034] of the Applicant’s instant specification describes how “[t]he neurons may be based on different types of trainable logics, such as, but not limited to, a perceptron, a weighted trainable logic or a logical configuration and/or a trainable mechanism which is based on an FSM.”  Paragraph [0044] of the “[t]he local distributed systems 410 comprise one or more polymorphic cores that include an FSM and a neuron, or a gate, configured and/or trained for specific tasks.”  Under the broadest reasonable interpretation in light of the Applicant’s specification, a neuron may include a logical configuration or trainable mechanism which is based on an FSM, or even a gate that is configured or trained for specific tasks.  Paragraphs [0062] of Kim describes how “[s]mall gate array components can be used to implement any small custom logic.”  Under the broadest reasonable interpretation in light of the Applicant’s instant specification, this corresponds to a logical configuration or a gate that is configured or trained for specific tasks and teaches the instant claim limitation.
Applicants’ arguments with respect to claims 1-8, 10-13, and 19-20 have been considered  and are persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 10,162,985; Hereinafter “Carlson”) in view of Mercaldi-Kim et al. (US 2008/0164907; Hereinafter “Kim”).
Regarding claim 14, Carlson teaches a polymorphic core, comprising: at least one hardware logic configured to execute specific functions of a proactive polymorphic model (Carlson: Col. 1, Lines 32-47, The present invention presents successful, single defensive countermeasure that can address all of these attributes--polymorphism, or "mutating", which is the ability to change (perhaps an encryption to another method of encryption or key or maybe even hardware functionality) on the fly. Polymorphism has two components which when combined make up what the inventors herein call CipherLoc.RTM.. The two components are (1) a polymorphic cipher engine (the software) and (2) a polymorphic hardware engine. The polymorphic cipher engine and the polymorphic hardware engine platforms are designed to work together but are mutually exclusive of each other and can be used separately in a multitude of divergent ways. Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs. The concept is specifically applied to hardware, specifically computers themselves and in particular some of the chips that comprise the motherboard and peripheral support infrastructure.  Col. 4, Lines 7-35, In this way one (1) or more processors with one (1) or more cores and configurable/dual-port memory can be used to achieve a mutating cipher.); and a polymorphic logic (Carlson: Col. 1, Lines 51-67, The present invention literally changes the operational characteristics of the hardware upon which the polymorphic cipher engine runs.)
Carlson does not explicitly teach wherein the polymorphic logic includes a decision mechanism and at least one neuron.
In an analogous art, Kim teaches a system and method wherein the polymorphic logic includes a decision mechanism and at least one neuron (Kim: Para. [0062], Because most of the logic of component and polymorphic network chip designs exists in fixed functional cores, their performance (speed and power) will tend to be closer to that of ASICs than that of FPGAs. Small gate array components can be used to implement any small custom logic. [gate array component meets neuron limitation] Para. [0028], The selectively configurable crossbars that are disposed between the regions comprise a plurality of switches that are selectively set in a state that achieves the desired interconnection scheme. Para. [0030], Memory registers store connection data defining states of the configurable data connections to achieve a desired interconnection scheme for electrically interconnecting the plurality of ports of the polymorphic network. The states of the configurable data connections are modifiable at any time until an application that will use the polymorphic network is run.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the system and method of Carlson to include wherein the polymorphic logic includes a decision mechanism and at least one neuron because this functionality provides for a polymorphic chip that can be configured and reconfigured with data for runtime of an application and achieve different interconnect schemes (Kim: Para. [0022]).
Regarding claim 15, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 14, wherein the decision mechanism is based on a finite state machine (FSM) (Carlson: Fig. 2, Col. 3, Lines 24-67, Messages can be viewed as a sequence of sub-messages further composed of individual blocks and/or symbols. Each symbol is represented by some digital encoding such as ASCII or Unicode. The progression of each similar block comprises a sequence of digital signals that can be represented/implemented by a Finite State Machine (FSM) as illustrated in FIG. 2. The Finite State Machine, representing the sub-message, consists of independent sequences that can be applied serially from a base state via an IPC in the form of a LUT in the FSM. The input to the FSM is the plain text symbol or block and the output is the encrypted cipher text for transmission.), and 
wherein the neuron is based on trainable logics, including as least one of: a perceptron, a weighted trainable logic, a logical configuration, and an FSM based trainable mechanism (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 16, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 15, wherein the at least one hardware logic includes at least one of: a framework list read logic, a graph update logic, a majority vote logic, and a policy choice logic (Kim: Para. [0115], In addition, the policies and structures of the network, via the topology and arbitration algorithm were varied. Para. [0129], To understand the performance impact of component and configurable network assembly on a CMP design, the Virtutech Simics.TM. simulation framework and GEMS.TM. tool set were used.).
Regarding claim 17, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 15, wherein the at least one hardware logic has a polymorphic structure (Kim: Para. [0010], These chips consist of relatively large reconfigurable "objects," which are configurably connected FPGA-style. Para. [0126], It is important to understand that the polymorphic network can be configured (and reconfigured) after fabrication, prior to application runtime to mimic traditional fixed function networks. This capability to reconfigure interconnections within the polymorphic network gives it a unique capability that has not previously been provided, Para. [0127], Para. [0128], a plurality of processors can be included as functional components in the semiconductor die, along with the polymorphic network, and the polymorphic network can be employed to configure or reconfigure interconnections between ports of the plurality of processors, as well as any other functional components that are also part of this single die. Para. [0129]).
Regarding claim 18, Carlson, in combination with Kim, teaches the proactive polymorphic hardware of claim 14, wherein the polymorphic logic is configured to create polymorphic software to be executed either on a polymorphic logic or on a discrete deterministic logic (Kim: Para. [0016], The components can be assembled into an application-specific layout, and this arrangement of components is then bonded to the polymorphic network substrate, which can selectively interconnect them in various different ways, determined before (or even modified during) runtime of an application. The interconnection scheme that is used for the polymorphic network can be selected to provide an optimal configuration and can even be dynamically varied as a specific application requires.).

Allowable Subject Matter
Regarding claims 1-13, and 19-21, Claims 1-13 and 19-21 are allowed over the cited art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/             Primary Examiner, Art Unit 2437